DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 9, 10, 12 – 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US 2021/0066452).

    PNG
    media_image1.png
    293
    525
    media_image1.png
    Greyscale

(Claim 1) Liaw teaches an integrated circuit (IC) comprising:
a gate-all-around (GAA) transistor (fig. 11) comprising:
a first gate section (1103) positioned adjacent to a first surface (top of #101), the first gate section having a gate top surface;
one of a source filler and a drain filler (601) positioned at one end (sidewall) of the first gate section and extending from the first surface (top of #101) to the gate top surface; and
one of a source region and a drain region (751) positioned at one end of a channel (901), adjacent to the one of the source filler and the drain filler (601) and extending up from a plane defined by the gate top surface.
(Claim 2) Liaw teaches wherein:
the one of the source filler and the drain filler (601) comprises the source filler (601 left); and
the one of the source region and the drain region (751, paragraph 61) comprises the source region; and further comprising:
the drain filler  (601 right) positioned at another end of the first gate section and extending up from the first surface (101) to the gate top surface; and
the drain region (751) positioned at another end of the channel, adjacent to the drain filler and extending up from the plane defined by the gate top surface (fig. 11).
(Claim 3) Liaw teaches the IC, further comprising the channel (901), wherein the channel comprises a nanostructure (paragraph 79).
(Claim 4) Liaw teaches wherein the source region (751) comprises an epitaxially-grown region (paragraph 54).
(Claim 5) Liaw teaches wherein the source filler (601) is less conductive (paragraphs 60, 61, dopant concentration) than the source region (751) comprises an epitaxially-grown region.
(Claim 6) Liaw teaches wherein the source filler (601) comprises an undoped semiconductor material (paragraph 54).
(Claim 7) Liaw teaches wherein the source filler comprises undoped silicon germanium (SiGe, paragraph 54).
 (Claim 9) Liaw teaches wherein the source filler comprises a semiconductor material comprising an anti-dopant material (paragraph 55).
(Claim 10) Liaw teaches wherein the anti-dopant material comprises Arsenic Phosphorous (paragraph 55).
 (Claim 12) Liaw teaches the IC, further comprising a spacer (501) between the first gate section and the source filler (601).
(Claim 13) Liaw teaches wherein the source region (751, D3) comprises a dopant at a first concentration and the source filler (601) comprises the dopant at a second concentration less than the first concentration (paragraphs 61 – 66).
(Claim 14) Liaw teaches wherein the dopant comprises a phosphorous dopant (paragraph 61).
 (Claim 16) wherein the IC is integrated into a device selected from the group consisting of:
a set top box;
an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone;
a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer;
a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player;
a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (paragraph 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2021/0066452) and Son et al. (US 2020/0303521) in view of Tsai et al. (US 2021/0328012).

    PNG
    media_image2.png
    858
    766
    media_image2.png
    Greyscale

(Claim 15) Liaw lack wherein the source region comprises a first material and the source filler comprises a second material different than the first material, the second material inducing stress on the first material to boost mobility in the first material.
However, Son et al. teach wherein the source region (134) comprises a first material and the source filler (132) comprises a second material different than the first material as art recognized equivalents (paragraph 44) for the benefit of suppressing punch through and deterioration (paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of suppressing punch through and deterioration.
Liaw/Son et al. lack wherein the second material inducing stress on the first material to boost mobility in the first material.
However, Tsai et al. teach wherein the second material inducing stress on the first material to boost mobility in the first material for the benefit of improving carrier mobility (paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of improving uniformity of carrier mobility.
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 – 29 are allowable, because prior art does not render obvious:
(Claim 17) wherein the source filler has a planar top surface.
 (Claim 29) a substrate having a planar top surface;
a source filler positioned at one end of the bottom gate and extending up from the planar top surface to the gate top surface;
a source region positioned at one end of the channel, on top of the source filler and extending up from a plane defined by the gate top surface.
Response to Arguments
Applicant's arguments filed on May 17, 2022 have been fully considered but they are not persuasive.
Applicant argues:
Page 3 of the Office Action equates the "filler" with element 601 of Liaw and the "region" with element "751" of Liaw. Applicant respectfully maintains that these are not equivalent structures. First, Liaw identifies element 601 as an acutal source or drain, see, for example, Liaw paragraph 0054. Since Liaw identifies 601 as a source or drain, adopting a construction that treats 601 as a filler vitiates the definition of filler provided in the Application as filed at paragraph 0032. Even with the latitude granted by the broadest reasonable interpretation (BRI), the Patent Office is not free to adopt a meaning of a term contrary to a clear definition set forth in the specification. For at least this reason, the Office Action does not establish anticipation under the strict requirements of the statute.
Reply
The difference between source filler region and source region is that source region has a lower doping concentration region (Specification of application paragraph 35 and specification of Liaw paragraph 60). Applicant’s argument is unfounded.
Applicant argues:
Applicant further traverses the use of element "751." Paragraph 0061 of Liaw introduces element 751 stating, "a first dopant implantation 750 which may be performed to implant a first dopant species 751 in the first source/drain regions 601 to a third depth D3." Thus, element "751" is not a source or a drain, but is an element within a larger region. As such, it is improper.
Reply
Element 751 has a higher doping concentration than element 601 (paragraphs 60, 61). Fig. 7B elements 751 and 601 (mislabeled 607) make up the source region, element 601 is the source fill region and element 751 is the main source region, which is connected to the source contact. Similarly, elements 761 and 603 make up the source region, element 603 is the source fill region and element 751 is the main source region. 
Applicant argues:
Claim 1 recites that the "region" "extend[s] up from a plane defined by the gate top surface." In contrast, region 751 dips below the plane defined by the gate top surface and does not meet the claim recitation. Accordingly, for this reason as well, claim 1 is not anticipated by Liaw.
Middle portion of 751 extends up from up from a plane defined by the gate top (claim 1 limitation) including a dip and side corners of 751 extends only from the plane defined by the gate top surface.
Applicant argues
Claim 5, as amended, goes one step further and recites that the "filler" has a "planar top surface." Such a "planar top surface" is absent from Liaw, and thus, claim 5 has an independent reason as well for allowability.
Reply:
Claim 5, as amended, does not recite that the "filler" has a "planar top surface."

Conclusion
Kkkkk
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
February 2, 2022